The relators filed their petition in this court praying for a writ of mandamus to compel the respondent to receive a notice, as Clerk of the City of Kansas City, of a petition, signed by a number of citizens of that city, of their intention to cause to be circulated a referendum petition for the purpose of putting into effect a referendum vote upon an ordinance passed by the City Council of Kansas City.
Our alternative writ was issued upon the filing of such petition and upon that writ respondent filed his return.
On May 18, 1927, the relators filed a motion for judgment on the pleadings so that we have for consideration only the facts as admitted and alleged in the return to determine whether the permanent writ should be issued.
The admitted facts are as follows:
The relators are taxpayers in the city of Kansas City: the relator Max Asotsky is and was at all times a registered and qualified voter in Kansas City and a duly licensed merchant, engaged in the retail *Page 1220 
sale of drug sundries, tobacco and cigarettes; the relator Frank Hilmes is and was at all times a taxpayer and a registered and qualified voter in the said city, and they bring this action on behalf of themselves and more than one hundred other registered voters of Kansas City similarly situated.
The City Council, on April 11, 1927, enacted an ordinance amending Ordinance No. 38141, entitled, "An ordinance providing for the regulation and licensing of occupations, callings and trades and fixing penalties for the violation of same," as amended by various ordinances mentioned.
Section 1 of the ordinance contains a new section, 3-H, as follows:
"Section 3-H. Every person, firm or corporation engaged in the retail business of selling cigarettes or offering or displaying the same for sale within the city, shall procure a license therefor, and at the time such license is issued, shall pay to the Commissioner of Licenses the sum of one dollar as a registration fee, and in addition thereto, every such person, firm or corporation, engaged in said business, shall pay an occupation tax in an amount equal to twenty per cent of the retail sales price (exclusive of tax) of each package of cigarettes so sold, offered or displayed for sale within the city. Said tax shall be paid and the stamps hereinafter provided for affixed by the person, firm or corporation selling such cigarettes or displaying or offering the same for sale, after the same shall have come to rest in this city and before being displayed or offered for sale by such retailer in this city; provided nothing in this ordinance shall be construed to require a distributor or dealer to fix the retail price, or construed to require any retailer to sell at any particular price, but the amount of stamps affixed at time of sale shall in no event be less than twenty per cent of the price at which the retail sale is made."
Section 2 of the ordinance declares it to be an emergency measure within the meaning of the Charter of Kansas City, to become effective immediately upon its passage.
The relators claim their right to cause a submission of this ordinance to a referendum vote under Section 15 of Article II of the new charter, adopted February 24, 1925, as follows:
"Section 15. Ordinances: When Effective. Emergency measures shall take effect immediately upon their passage. An emergency measure is any ordinance passed by the affirmative vote of six members of the council for the immediate preservation of the public peace, property, health, safety or morals, in which the emergency is set forth and defined in a preamble thereto; any ordinance calling any election, or providing for the submission of any proposal to the people; any ordinance making an appropriation for the payment of principal or interest of the public debt, or for current expenses of the city government; any general appropriation ordinance; any ordinance *Page 1221 
fixing any tax rate or assessment; or any ordinance relating to any public improvement to be paid for by special assessment. No ordinance granting, enlarging or affecting any franchise or amending or repealing any ordinance adopted by the people under the initiative shall be an emergency measure.
"All other ordinances shall take effect ten days after the date of their passage, unless a later date therefor be indicated therein; provided, however, that if within ten days after the passage thereof there be filed with the city clerk a notice signed by not less than one hundred registered voters of the city stating the intention of such registered voters to cause referendum petitions to be circulated to submit any such ordinance, or any part thereof, to the electors, such ordinance shall, subject to the provisions of this charter relating to the referendum, take effect forty days from the date of its passage unless a later effective date be fixed in such ordinance."
The petition then sets out the ordinances regulating the method by which an ordinance enacted by the city council may be referred, and alleges the facts which bring the relators within the terms of those requirements, and that the relators have complied with all of the requirements of the charter and ordinances to have the ordinance submitted to a referendum vote.
The return of the respondent admits all those facts and asserts that the ordinance which the relators seek to have referred is not referable under the Charter of Kansas City, and prays to have the alternative writ quashed and the proceedings dismissed.
I. Besides claiming that the ordinance in question is a proper subject of referendum under the charter and ordinances of Kansas City, the relators contend that it is unconstitutional, and invalid for certain other reasons. If the ordinance were in fact unconstitutional, or was void for any otherUnconstitutional  reason, that would be a complete defense toOrdinance.        this action. We would not impose upon Kansas City the burden and expense of submitting to a vote an ordinance which would be of no effect if adopted. The respondent, however, does not claim it is unconstitutional, but on the other hand stoutly asserts its validity. If the claim of the relators was based upon the theory only that the ordinance is unconstitutional we would have to deny relief for the same reason. But we take the view that the relators, by seeking to have the ordinance submitted to a vote of the people of Kansas City, concede its validity and constitutionality. They will not be heard in asking this court to compel the city to perform a useless thing.
II. The sole question is whether the ordinance is one which under the charter of the city may be referred. It will be noticed that Section *Page 1222 
15, Article II, of the Charter of Kansas City sets out the above provisions that an emergency measure may take effect immediately upon its passage, and defines an emergency measure,Emergency:  as one passed by an affirmative vote of six membersJudicial    of the council "for the immediate preservation of theQuestion.   public peace, property, health, safety or morals" in which the emergency is set forth and defined in the preamble thereof, and other measures including "any ordinance
fixing any tax rate or assessment."
It is conceded that the ordinance, so far as its form is concerned, complies with the requirements of the charter in that respect. It is conceded further that under the rulings of this court an emergency measure is not subject to a referendum vote, and if this is in fact an emergency ordinance within the meaning of Section 15 of Article II of the charter, it is not subject to a referendum vote.
There is considerable discussion regarding the duty of the city clerk when called upon to put into effect the referendum provisions of the charter; whether he may determine for himself if an ordinance, which is sought to be referred, is referable or whether he must take the ordinance as it is presented to him and its character determined by the city council. If that body declares it to be an emergency measure, it is argued, he has no option in the matter but must act upon that conclusion. We have decided in several recent cases that a declaration by a legislative body, that an act or an ordinance which is passed is an emergency measure, cannot make it so, but it is for a court in a judicial proceeding to determine whether the act or ordinance is in fact an emergency measure within the meaning of the Constitution or the fundamental law which authorizes it. [State ex rel. v. Becker, 289 Mo. 660.]
III. We come now to a construction of the clause "any ordinance fixing any tax rate or assessment." The ordinance assessed a tax of twenty per cent on the retail price ofTax Assessment  cigarettes in packages. This is an occupationOrdinance.      tax. [Viquesney v. Kansas City, 305 Mo. 488; St. Charles ex rel. Palmer v. Schulte, 305 Mo. 124.]
Clause 57, Section 1, of the Charter of Kansas City authorizes the city council to license, tax and regulate any and every person, firm, corporation, etc., engaged in the occupation, business, trade, pursuit, calling, profession, etc., dealer or distributor of goods, wares or merchandise and may in the exercise of those powers classify trades, employments, dealers, etc. The ordinance under consideration was passed under the authority of that general provision.
The relators claim that the ordinance is not one fixing a taxrate; that the quoted provision in Section 15 of Article II of the charter, relates to annual tax rates, determined by the council at the time it *Page 1223 
makes its appropriations. The section of the charter relating to appropriations and providing for annual tax rates, is quoted as determining the character of an ordinance which comes within the emergency provision of Section 15. It is then argued that the ordinance in question is not an ordinance fixing the rate, but an ordinance imposing a tax under the authority of the charter and the Constitution; while rate fixing is a periodical measure entirely different from this imposition of an occupation tax; therefore the ordinance is not an emergency measure and is subject to the referendum.
In this argument the relator overlooked the meaning of the word "assessment," in the quoted phrase. To fix an assessment is to impose a tax. The verb "assess" applies to the duties of an assessor or body authorized to fix tax rates and is different in meaning from the noun "assessment" when applied to a condition like this.
In Corpus Juris this definition and explanation of the term occurs:
"As the word is more commonly employed, an assessment consists of the two processes of listing the persons, property, etc., to be taxed, and of estimating the sums which are to be the guide in an apportionment of the tax between them; the designation of the person or things which shall be the subject of taxation and the apportionment of taxation among such persons or things in the ratio prescribed by law; the procedure on the part of the officials by which property is listed, valued, and finally the pro rata declared; not merely the valuation of the property for taxation, but the whole statutory mode of imposing the tax, embracing all the proceedings for raising money by the exercise of the power of taxation from their inception to their conclusion." [5 C.J. 816-817.]
The text then gives a number of definitions of various courts, nearly all of which include the imposition of such a tax as this.
The Supreme Court of Georgia, in Savannah Railway v. Savannah,112 Ga. 164, l.c. 167, had under consideration an occupation tax and held that the imposition of such a tax was an assessment
and said, l.c. 167: "If the `assessment' is not limited to the person, such as a capitation or poll tax, what is there to confine it to any one subject-matter of taxation? It has always been the rule of the Legislature of this State to assess a tax on property, on business, and also a capitation tax; and when taxation is referred to, the power to `make assessments' includes the power to assess all three, unless there be some other provision to limit it. If it does not extend to the power to levy a tax on business, etc., then it would, in this case, be restricted altogether to property."
In State of Texas v. Farmer, 94 Tex. l.c. 235, the Supreme Court of that state construed the word "assessment" saying: "Under our Constitution and the provisions of our statute, the word embraces more than simply the amount and includes the procedure on the part of *Page 1224 
the officials by which the property is listed, valued, and finally the pro rata declared."
In Jackson Lumber Co. v. M'Crimmon, 164 F. 759, l.c. 763, the Federal District Court of Florida had under consideration this subject and said: "The word `assessment,' as used in tax statutes, does not mean merely the valuation of the property for taxation. It includes the whole statutory mode of imposing the tax. It embraces all the proceedings for raising money by the exercise of the power of taxation from the inception to the conclusion of the proceedings."
The Supreme Court of Nebraska, in C.B.  Q. Ry. Co. v. Village of Wilber, 63 Neb. 628, thus defines the word: "As the word is more commonly employed, an assessment consists in the two processes of listing the persons, property, etc., to be taxed, and of estimating the sums which are to be the guide in an apportionment of the tax between them."
Authorities might be quoted indefinitely to the same effect. But we do not have to go to other states for a definition of the term. The statement in the Nebraska case is quoted from Cooley on Taxation, and in State ex rel. Allen v. Kansas City, 116 Mo. l.c. 23, this court quoted, in approval of the same definition from Cooley on Taxation, as follows: "As the word is more commonly employed, an assessment consists in the two processes oflisting the persons, property, etc., to be taxed, and ofestimating the sums which are to be the guide to an apportionment of the tax between them." The italics are in the text as quoted. That passage is again quoted by the Kansas City Court of Appeals in the case of Commerce Trust Co. v. Lot Co. and Johnson, 208 Mo. App. l.c. 265.
While we have no right to construe a law by our view of its expediency, we can take that feature into consideration in attempting to ascertain what was in the legislative mind. Kansas City would be in severe financial straits if every occupation tax could be held up by referendum. The framers of the charter could hardly have meant the word "rate" to mean the same thing as "assessment." This ordinance may be a bad measure, but it stands on the same footing as a good one. A reasonable construction is that the framers of the charter meant to have such tax measures subject to the emergency provision. The authorities seem to be practically all one as far as defining the term "assessment" so that it includes the imposition of the tax by the ordinance in question. Therefore the ordinance comes within the exclusion in the charter and is not referable. The alternative writ is therefore quashed. All concur, except Blair, J., not sitting. *Page 1225